USCA4 Appeal: 21-6815      Doc: 5         Filed: 04/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6815


        BIVEN HUDSON,

                             Petitioner - Appellant,

                      v.

        WOLFE,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:21-cv-00047-JPB)


        Submitted: February 25, 2022                                        Decided: April 20, 2022


        Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Biven Hudson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6815       Doc: 5          Filed: 04/20/2022   Pg: 2 of 2




        PER CURIAM:

               Biven Hudson, a federal prisoner, appeals the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on Hudson’s 28 U.S.C. § 2241

        petition in which Hudson sought to challenge his conviction by way of the savings clause

        in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction in a

        traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

        or ineffective to test the legality of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a
               conviction when: (1) at the time of conviction, settled law of this circuit or
               the Supreme Court established the legality of the conviction; (2) subsequent
               to the prisoner’s direct appeal and first § 2255 motion, the substantive law
               changed such that the conduct of which the prisoner was convicted is deemed
               not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
               provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

               We have reviewed the record and discern no reversible error. Accordingly, we

        affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       AFFIRMED




                                                        2